COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                          §                 No. 08-15-00342-CR
                   Appellant,
                                              §                   Appeal from the
 v.
                                              §                  41st District Court
 LINDSEY HRADEK,
                           Appellee.          §               of El Paso County, Texas

                                              §                 (TC#20130D00417)

                                              §

                                        ORDER
       Appellant is represented on appeal by the Honorable Ruben Morales who was elected to

serve as the Judge of the County Court at Law No. 7 of El Paso County, Texas. Judge Morales’

term began on January 1, 2019. Judge Morales can no longer serve as counsel for Appellant, but

the Appellant’s brief was also signed by the Honorable Alexandria Serra. On our own motion, we

have removed Judge Morales as lead appellate counsel. Ms. Serra is now designated as lead

counsel.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2019.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.